[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO INTERVENE
This court has previously granted the motion to Metropolitan Property and Liability Insurance Company to intervene. Defendant Davidoff has moved for clarification of the court's order. Accordingly, the court augments its previous order as follows:
1. Prior to trial, Metropolitan may exercise all of the rights and assumes all of the responsibilities of any other party in the case, including the right to file and argue motions and other pretrial matters. It is obligated to appear and participate in any pretrial settlement conferences or other conferences to the same extent as any other party.
2. Metropolitan's participation in the trial of the case shall be within the discretion and at the direction of the judge who presides therein.
Maloney, J.